             Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 1 of 106



 1   Daniel L. Balsam (State Bar No. 260423)
     THE LAW OFFICES OF DANIEL BALSAM
 2   2601C Blanding Avenue #271
 3   Alameda, CA 94501
     Tel: (415) 869-2873
 4   Fax: (415) 869-2873
     Email: legal@danbalsam.com
 5
 6   Jacob Harker (State Bar No. 261262)
     LAW OFFICES OF JACOB HARKER
 7   582 Market Street, Suite 1007
     San Francisco, CA 94104
 8   Tel: (415) 624-7602
 9   Fax: (415) 684-7757
     Email: jacob@harkercounsel.com
10
     Attorneys for Plaintiffs
11
12
                                  UNITED STATES DISTRICT COURT
13
            NORTHERN DISTRICT OF CALIFORNIA (SAN FRANCISCO DIVISION)
14
15   MARTA GREENBERG et al,                           )   Case No.      3:19-cv-00355-VC
                                                      )
16                  Plaintiffs,                       )   DECLARATION OF DANIEL BALSAM
                                                      )   IN SUPPORT OF MOTION TO REMAND
17           v.                                       )
18                                                    )
     DIGITAL MEDIA SOLUTIONS LLC et al,               )   Date:         March 28, 2019
19                                                    )   Time:         10:00 am
                    Defendants.                       )   Courtroom:    4 – 17th Floor
20                                                    )   Judge:        Hon. Vince Chhabria
21
22   I, Daniel Balsam, declare as follows:

23   1.     I am an attorney licensed to practice law in the State of California. I am co-counsel of

24          record for Plaintiffs Marta Greenberg et al. I have personal knowledge of the matters

25          stated below, and if called on to testify, would do so truthfully.

26   2.     Plaintiffs’ allegations as to damages – other than paragraph numbering and the actual

27          number of spams/amount of the Prayer – in the operative Complaint (Dkt. No. 1) are very

28          similar to: a) the allegations in the Complaint (Dkt. No. 1) in Soriano v. Lending Tree



                                               1
          BALSAM DECL. IN SUPPORT OF PLAINTIFFS’ MOTION TO REMAND (3:19-CV-00355-VC)
             Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 2 of 106



 1          LLC et al., No. 3:17-cv-07078-MMC (N.D. Cal.); and b) the allegations in the First
 2          Amended Complaint (“FAC”) (Dkt. No. 1) in Blanchard v. Fluent LLC et al., No. 3:17-
 3          cv-04497-MMC (N.D. Cal.) when removed and the operative Third Amended Complaint
 4          (“3AC”) (Dkt. No. 67) when the court remanded it.
 5   3.     In fact, the only significant differences between the instant Complaint and Blanchard and
 6          Soriano are the elimination of the affirmative allegations contained in Soriano at ¶¶ 4 and
 7          37, and Blanchard at ¶ 5 (FAC and 3AC) and ¶¶ 85 (FAC), 99 (3AC).
 8   4.     Exhibit A is a true and correct copy of the text of the Complaint in the instant Action, but
 9          excluding a long exhibit detailing each of the spams at issue.
10   5.     Exhibit B is a true and correct copy of the Complaint in Soriano v. Lending Tree LLC et
11          al., No. 3:17-cv-07078-MMC (N.D. Cal.).
12   6.     Exhibit C is a true and correct copy of the First Amended Complaint in Blanchard v.
13          Fluent LLC et al., No. 3:17-cv-04497-MMC (N.D. Cal.).
14   7.     Exhibit D is a true and correct copy of the Third Amended Complaint in Blanchard v.
15          Fluent LLC et al., No. 3:17-cv-04497-MMC (N.D. Cal.), but excluding a long exhibit
16          detailing each of the spams at issue.
17   8.     Exhibit E is a true and correct copy of the Complaint in Silverstein v. Keynetics Inc. et al,
18          No. LA CV18-04100 JAK (AGRx) (C.D. Cal.), but excluding a long exhibit detailing
19          each of the spams at issue.
20
21   I declare under penalty of perjury under the laws of the United States of America that the
22   foregoing is true and correct, and that this Declaration was executed on February 12, 2019 at
23   Alameda, California.
24
25                                                        /s/ Daniel Balsam
26                                                        Daniel Balsam
27
28


                                               2
          BALSAM DECL. IN SUPPORT OF PLAINTIFFS’ MOTION TO REMAND (3:19-CV-00355-VC)
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 3 of 106




                        Exhibit A
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 4 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 5 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 6 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 7 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 8 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 9 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 10 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 11 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 12 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 13 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 14 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 15 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 16 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 17 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 18 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 19 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 20 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 21 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 22 of 106
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 23 of 106




                        Exhibit B
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 24 of 106
  Case 3:17-cv-07078-MMC Document 1-1 Filed 12/12/17 Page 7 of 56
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 25 of 106
  Case 3:17-cv-07078-MMC Document 1-1 Filed 12/12/17 Page 8 of 56
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 26 of 106
  Case 3:17-cv-07078-MMC Document 1-1 Filed 12/12/17 Page 9 of 56
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 27 of 106
  Case 3:17-cv-07078-MMC Document 1-1 Filed 12/12/17 Page 10 of 56
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 28 of 106
  Case 3:17-cv-07078-MMC Document 1-1 Filed 12/12/17 Page 11 of 56
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 29 of 106
  Case 3:17-cv-07078-MMC Document 1-1 Filed 12/12/17 Page 12 of 56
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 30 of 106
  Case 3:17-cv-07078-MMC Document 1-1 Filed 12/12/17 Page 13 of 56
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 31 of 106
  Case 3:17-cv-07078-MMC Document 1-1 Filed 12/12/17 Page 14 of 56
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 32 of 106
  Case 3:17-cv-07078-MMC Document 1-1 Filed 12/12/17 Page 15 of 56
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 33 of 106
  Case 3:17-cv-07078-MMC Document 1-1 Filed 12/12/17 Page 16 of 56
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 34 of 106
  Case 3:17-cv-07078-MMC Document 1-1 Filed 12/12/17 Page 17 of 56
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 35 of 106
  Case 3:17-cv-07078-MMC Document 1-1 Filed 12/12/17 Page 18 of 56
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 36 of 106
  Case 3:17-cv-07078-MMC Document 1-1 Filed 12/12/17 Page 19 of 56
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 37 of 106
  Case 3:17-cv-07078-MMC Document 1-1 Filed 12/12/17 Page 20 of 56
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 38 of 106
  Case 3:17-cv-07078-MMC Document 1-1 Filed 12/12/17 Page 21 of 56
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 39 of 106
  Case 3:17-cv-07078-MMC Document 1-1 Filed 12/12/17 Page 22 of 56
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 40 of 106




                        Exhibit C
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 41 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 7 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 42 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 8 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 43 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 9 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 44 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 10 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 45 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 11 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 46 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 12 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 47 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 13 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 48 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 14 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 49 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 15 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 50 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 16 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 51 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 17 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 52 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 18 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 53 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 19 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 54 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 20 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 55 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 21 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 56 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 22 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 57 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 23 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 58 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 24 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 59 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 25 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 60 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 26 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 61 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 27 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 62 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 28 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 63 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 29 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 64 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 30 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 65 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 31 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 66 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 32 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 67 of 106


   Case 3:17-cv-01551-JSC Document 1 Filed 03/22/17 Page 33 of 48
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 68 of 106




                        Exhibit D
         Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 69 of 106
             Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 1 of 59



 1   Jacob Harker (State Bar No. 261262)
     LAW OFFICES OF JACOB HARKER
 2
     582 Market Street, Suite 1007
 3   San Francisco, CA 94104
     Tel: (415) 624-7602
 4
     Fax: (415) 684-7757
 5   Email: jacob@harkercounsel.com
 6
     Daniel L. Balsam (State Bar No. 260423)
 7   THE LAW OFFICES OF DANIEL BALSAM
     2601C Blanding Avenue #271
 8
     Alameda, CA 94501
 9   Tel: (415) 869-2873
     Fax: (415) 869-2873
10
     Email: legal@danbalsam.com
11
     Attorneys for Plaintiffs
12
13
                                  UNITED STATES DISTRICT COURT
14
15          NORTHERN DISTRICT OF CALIFORNIA (SAN FRANCISCO DIVISION)
16
     MIRA BLANCHARD, an individual;             ) Case No.:     3:17-cv-04497-MMC
17   RYAN COOPER, an individual;                )
     MARK DAVIS, an individual;                 )
18
     CHANDRA GREENBERG, an individual;          ) THIRD AMENDED COMPLAINT FOR
19   JAMES JOBE, an individual;                 ) DAMAGES
     DEBRA KOTTONG, an individual;              )
20
     OGEN LAMA, an individual;                  ) 1. VIOLATIONS OF CALIFORNIA
21   MARIA MARQUEZ, an individual;              )      RESTRICTIONS ON UNSOLICITED
     VANESSA POWERS, an individual;             )      COMMERCIAL E-MAIL (Cal. Bus. &
22
     BUNNY SEGAL, an individual; and            )      Prof. Code § 17529.5)
23   GAIL TAYLOR, an individual;                )
                                                )
24
                    Plaintiffs,                 )
25          v.                                  )
                                                )
26
     FLUENT LLC, a Delaware limited liability   )
27   company;                                   )
     REWARD ZONE USA LLC, a Delaware            )
28
     limited liability company;                 )
29   REWARDSFLOW LLC, a Delaware limited        )
     liability company;                         )
30
     AMERICAN PRIZE CENTER LLC, a               )
31   Delaware limited liability company;        )

                                                1
                                     THIRD AMENDED COMPLAINT
          Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 70 of 106
              Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 2 of 59



 1   MOHIT SINGLA, an individual;                       )
     DOES 1-1,000;                                      )
 2
                                                        )
 3                   Defendants.                        )
 4
     COME NOW PLAINTIFFS MIRA BLANCHARD et al and file this Third Amended Complaint
 5
     for one cause of action against Defendants FLUENT LLC et al and allege as follows:
 6
 7
 8                  I. INTRODUCTION AND SUMMARY OF THE COMPLAINT
     1.     Plaintiffs MIRA BLANCHARD et al bring this Action against professional spammers
 9
     FLUENT LLC and related companies, and their third party Marketing Partners, for advertising in
10
     more than 1,300 unlawful unsolicited commercial emails (“spams”) to Plaintiffs. A
11
     representative sample appears on the next page.
12
     2.     No Plaintiff gave direct consent to receive commercial email advertisements from, or had
13
     a preexisting or current business relationship with, any of the entities advertised in the spams.
14
     3.     The spams all materially violated California Business & Professions Code § 17529.5
15
     (“Section 17529.5”) due to: a) materially false and deceptive information contained in or
16
     accompanying the email headers (i.e. From Name, Sender Email Address, and Subject Line); b)
17
     Subject Lines misleading relative to the contents of the emails; and/or c) the use of third parties’
18
     domain names without permission.
19
     4.     The FLUENT entities are strictly liable for advertising in spams sent by their Marketing
20
     Partners. Even if FLUENT’s Marketing Partners are not directly liable under Section 17529.5,
21
     they are still liable on the basis of civil conspiracy, as discussed herein.
22
     5.     Spam recipients are not required to allege or prove reliance or actual damages to have
23
     standing. See Cal. Bus. & Prof. Code § 17529.5(b)(1)(A)(iii). Nevertheless, Plaintiffs did suffer
24
     damages by receiving the spams. See, e.g., Cal. Bus. & Prof. Code § 17529(d), (e), (g), (h).
25
     However, Plaintiffs elect to recover statutory damages only and forego recovery of any actual
26
     damages. See Cal. Bus. & Prof. Code § 17529.5(b)(1)(B).
27
28
29
30
31

                                                   2
                                        THIRD AMENDED COMPLAINT
     Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 71 of 106
       Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 3 of 59



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31

                                     3
                          THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 72 of 106
              Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 4 of 59



 1   6.      This Court should award liquidated damages of $1,000 per email as provided by
 2   Section 17529.5(b)(1)(B)(ii), and not consider any reduction in damages, because the FLUENT
 3   entities and their Marketing Partners failed to implement reasonably effective systems to prevent
 4   advertising in unlawful spams. The unlawful elements of these spams represent willful acts of
 5   falsity and deception, rather than clerical errors.
 6   7.      This Court should award Plaintiffs their attorneys’ fees pursuant to Section
 7   17529.5(b)(1)(C). See also Cal. Code of Civil Procedure § 1021.5, providing for attorneys fees
 8   when private parties bear the costs of litigation that confers a benefit on a large class of persons;
 9   here, by reducing the amount of false and deceptive spam received by California residents.
10
11                                               II. PARTIES
12   A. Plaintiffs
13   8.      MIRA BLANCHARD (“BLANCHARD”) was domiciled in and a citizen of the State of
14   California, when she received the spams at issue. The spams at issue were sent to
15   BLANCHARD’s email address mira.blanchard@yahoo.com that she ordinarily accesses from
16   California.
17   9.      RYAN COOPER (“COOPER”) was domiciled in and a citizen of the State of California,
18   when he received the spams at issue. The spams at issue were sent to COOPER’s email address
19   rryan57@yahoo.com that he ordinarily accesses from California.
20   10.     MARK DAVIS (“DAVIS”) was domiciled in and a citizen of the State of California,
21   when he received the spams at issue. The spams at issue were sent to DAVIS’s email address
22   mdavis1994@yahoo.com that he ordinarily accesses from California.
23   11.     CHANDRA GREENBERG (“GREENBERGC”) was domiciled in and a citizen of the
24   State of California, when she received the spams at issue. The spams at issue were sent to
25   GREENBERGC’s email address prettywoman1261@yahoo.com that she ordinarily accesses
26   from California.
27   12.     JAMES JOBE (“JOBE”) was domiciled in and a citizen of the State of California, when
28   he received the spams at issue. The spams at issue were sent to JOBE’s email address
29   jamesjobe14@yahoo.com that he ordinarily accesses from California.
30
31

                                                   4
                                        THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 73 of 106
              Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 5 of 59



 1   13.     DEBRA KOTTONG (“KOTTONG”) was domiciled in and a citizen of the State of
 2   California, when she received the spams at issue. The spams at issue were sent to KOTTONG’s
 3   email address fadedjeens@yahoo.com that she ordinarily accesses from California.
 4   14.     OGEN LAMA (“LAMA”) was domiciled in and a citizen of the State of California, when
 5   he received the spams at issue. The spams at issue were sent to LAMA’s email address
 6   aaturu05@yahoo.com that he ordinarily accesses from California.
 7   15.     MARIA MARQUEZ (“MARQUEZ”) was domiciled in and a citizen of the State of
 8   California, when she received the spams at issue. The spams at issue were sent to MARQUEZ’s
 9   email address maria.marquez@mail.com that she ordinarily accesses from California.
10   16.     VANESSA POWERS (“POWERS”) was domiciled in and a citizen of the State of
11   California, when she received the spams at issue. The spams at issue were sent to POWERS’
12   email address vsp0930@yahoo.com that she ordinarily accesses from California.
13   17.     BUNNY SEGAL (“SEGAL”) was domiciled in and a citizen of the State of California,
14   when she received the spams at issue. The spams at issue were sent to SEGAL’s email address
15   blanche17@yahoo.com that she ordinarily accesses from California.
16   18.     GAIL TAYLOR (“TAYLOR”) was domiciled in and a citizen of the State of California,
17   when she received the spams at issue. The spams at issue were sent to TAYLOR’s email address
18   cgailtaylor@aol.com that she ordinarily accesses from California.
19   19.     Plaintiffs’ joinder in this Action is proper pursuant to Cal. Code of Civil Procedure § 378
20   because Plaintiffs seek relief based on the same series of transactions or occurrences: all received
21   similar spams in the same general time period advertising FLUENT’s websites, and all of those
22   spams were sent by FLUENT or its Marketing Partners. The same questions of law (e.g.,
23   violations of Section 17529.5, strict liability) and fact (e.g., direct consent, practices and
24   procedures to prevent advertising in unlawful spam) will arise in this Action. The fact that each
25   Plaintiff does not sue for exactly the same spams does not bar joinder: “It is not necessary that
26   each plaintiff be interested as to every cause of action or as to all relief prayed for. Judgment
27   may be given for one or more of the plaintiffs according to their respective right to relief.” Cal.
28   Code Civ. Proc. § 378(b).
29
30
31

                                                   5
                                        THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 74 of 106
                Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 6 of 59



 1   B. Defendants
 2           1. Fluent Defendants
 3   20.     Plaintiffs are informed and believe and thereon allege that Defendant FLUENT LLC is
 4   now a Delaware limited liability company, and was formerly known as and is the successor to
 5   Fluent Inc., a Delaware corporation, with its principal place of business in New York, New York.
 6   Plaintiffs are informed and believe and thereon allege that FLUENT LLC is responsible for
 7   advertising in some or all of the spams at issue in this lawsuit.
 8   21.     Plaintiffs are informed and believe and thereon allege that Defendant REWARD ZONE
 9   USA LLC (“REWARD ZONE”), is now, and was at all relevant times, a Delaware limited
10   liability company, the sole member of whom is FLUENT LLC, with its principal place of
11   business in New York, New York. Plaintiffs are informed and believe and thereon allege that
12   REWARD ZONE is responsible for advertising in some or all of the spams at issue in this
13   lawsuit. Plaintiffs are informed and believe and thereon allege that REWARD ZONE registered
14   the following domain names corresponding to the “landing websites” hyperlinked from certain
15   spams at issue in this Action: consumerpromotionsonline.com, consumerpromousa.com,
16   electronicpromotionscenter.com., electronicrewardsusa.com, electronicrewardusa.com,
17   onlineretailusa.com, promotionalretail.com, promotionsusaweb.com,
18   restaurantpromotionsusa.com, retailpromotionusa.com, retailpromousa.com,
19   retailusapromo.com, webpromotionsusa.com, and webpromousa.com.
20   22.     Plaintiffs are informed and believe and thereon allege that Defendant REWARDSFLOW
21   LLC (“REWARDSFLOW”), is now, and was at all relevant times, a Delaware limited liability
22   company, the sole member of whom is REWARD ZONE, with its principal place of business in
23   New York, New York. Plaintiffs are informed and believe and thereon allege that
24   REWARDSFLOW is responsible for advertising in some or all of the spams at issue in this
25   lawsuit.
26   23.     Plaintiffs are informed and believe and thereon allege that Defendant AMERICAN
27   PRIZE CENTER LLC (“AMERICAN PRIZE CENTER”), is now, and was at all relevant times,
28   a Delaware limited liability company, the sole member of whom is FLUENT LLC, with its
29   principal place of business in New York, New York. Plaintiffs are informed and believe and
30   thereon allege that AMERICAN PRIZE CENTER is responsible for advertising in some or all of
31   the spams at issue in this lawsuit. Plaintiffs are informed and believe and thereon allege that


                                                  6
                                       THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 75 of 106
              Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 7 of 59



 1   AMERICAN PRIZE CENTER registered the following domain names corresponding to the
 2   “landing websites” hyperlinked from certain spams at issue in this Action: electronics-
 3   sweepstakes.com, retailpromotionsonline.com, and surveysandpromotionsonline.com.
 4   24.     Plaintiffs are informed and believe and thereon allege that Defendant MOHIT SINGLA
 5   (“SINGLA”), is now, and was at all relevant times, an individual who resides in New York State
 6   and who is affiliated with FLUENT LLC, REWARD ZONE, REWARDSFLOW, and/or
 7   AMERICAN PRIZE CENTER. Plaintiffs are informed and believe and thereon allege that
 8   SINGLA is responsible for advertising in some or all of the spams at issue in this Action.
 9   Plaintiffs are informed and believe and thereon allege that SINGLA personally registered the
10   following domain names corresponding to the “landing websites” hyperlinked from certain
11   spams at issue in this Action: consumersrvycnter.com, electronicconsumerusa.com,
12   electronicpromotion.com, nationalconsumercenter.com, onlinepromotionscenter.com,
13   onlineretailpromotion.com, onlineretailpromotion.com, promoandsweeps.com. ,
14   promotionalsurveys.com, restaurantpromotionsusa.com, retailpromotionsusa.com,
15   searchselect6.com, surveysandpromotions.com, and sweepstakesgroup.com.
16   25.     Plaintiffs are informed and believe and thereon allege that FLUENT LLC, REWARD
17   ZONE, REWARDSFLOW, and AMERICAN PRIZE CENTER are interrelated entities.
18   Plaintiffs believe the entities are all under common ownership and control; share assets including
19   but not limited to personnel, office space, computers, and intellectual property; and comingle
20   their finances. Plaintiffs are also informed and believe and thereon allege that there is an
21   interrelationship between SINGLA and FLUENT LLC, REWARD ZONE, REWARDSFLOW,
22   and AMERICAN PRIZE CENTER. Plaintiffs hereinafter refer to FLUENT LLC, REWARD
23   ZONE, REWARDSFLOW, AMERICAN PRIZE CENTER, and SINGLA collectively as
24   “FLUENT.”
25           2. Marketing Partner Defendants
26   26.     Plaintiffs are informed and believe and thereon allege that Fluent entered into various
27   contracts (“Marketing Partner Contracts”) with third-party spam networks and publishers
28   (“Marketing Partners”). Pursuant to the terms of the Marketing Partner Contracts, Fluent and
29   each respective Marketing Partner agreed to share in the benefits and risks derived from email
30   advertising campaigns advertising FLUENT’s websites and the Marketing Partners’ services.
31   Plaintiffs further allege, on information and belief, that pursuant to the terms of the Marketing


                                                  7
                                       THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 76 of 106
              Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 8 of 59



 1   Partner Contracts, the Marketing Partner Defendants used their own lists of email addresses (as
 2   opposed to lists provided by FLUENT) as the source of intended recipients for the spams.
 3   Plaintiffs further allege, on information and belief, that, in some cases, the Marketing Partners
 4   (as opposed to FLUENT) created the unlawful content in the emails, such as the From Names,
 5   Subject Lines, and sending email addresses.
 6           3. DOE Defendants
 7   27.     Plaintiffs do not know the true names or legal capacities of the Defendants designated
 8   herein as DOES 1 through 1,000, inclusive, and therefore sue said Defendants under the
 9   fictitious name of “DOE.”
10   28.     Plaintiffs are informed and believe and thereon allege that each of the Defendants
11   designated herein as a DOE is legally responsible in some manner for the matters alleged in this
12   complaint, and is legally responsible in some manner for causing the injuries and damages of
13   which Plaintiffs complain. Plaintiffs are informed and believe and thereon allege that each of the
14   Defendants designated herein as a DOE Defendant was, at all times relevant to the matters
15   alleged within this complaint, acting in conjunction with the named Defendants, whether as a
16   director, officer, employee, partner, affiliate, customer, participant, or co-conspirator. When the
17   identities of DOE Defendants 9-1,000 are discovered, or otherwise made available, Plaintiffs will
18   seek to amend this Complaint to allege their identity and involvement with particularity.
19   29.     Defendants’ joinder in this Action is proper pursuant to Cal. Code of Civil Procedure
20   § 379 because Plaintiffs seek relief jointly and severally from Defendants arising form the same
21   series of transactions and occurrences, and because common questions of law and fact as to
22   Defendants will arise in the Action. The fact that all Defendants may not be implicated in all
23   spams does not bar joinder: “It is not necessary that each defendant be interested as to every
24   cause of action or as to all relief prayed for. Judgment may be given against one or more
25   defendants according to their respective liabilities.” Cal. Code Civ. Proc. § 379.
26
27                                 III. JURISDICTION AND VENUE
28   A. Jurisdiction is Proper in a California Superior Court
29   30.     Plaintiffs maintain that jurisdiction is proper in California Superior Court because all
30   Plaintiffs are located in California, other parties who advertised in and are liable for the spams –
31

                                                  8
                                       THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 77 of 106
              Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 9 of 59



 1   and who Plaintiffs seek to add to the Action – are in California, and the amount in controversy is
 2   more than $25,000.
 3   B. Venue is Proper in San Francisco County
 4   31.     Venue is proper in San Francisco County (or indeed, any county in California of
 5   Plaintiffs’ choosing) because the FLUENT Defendants (other than the individual SINGLA) are
 6   foreign corporations that have not designated the location and address of a principal office in
 7   California or registered to do business in California with the California Secretary of State. See
 8   Easton v. Superior Court of San Diego (Schneider Bros. Inc.), 12 Cal. App. 3d 243, 246 (4th
 9   Dist. 1970).
10
11                                    IV. THE FLUENT SCHEME
12   32.     FLUENT’s entire business depends on acquiring demographic, psychographic, and
13   behavioral data about consumers so it can serve personalized advertisements or sell consumers’
14   personally identifiable information.
15   33.     The www.fluentco.com home page states:
16                  Fluent is a people-based marketing platform that uses real-time, one-to-one
                    interaction to create custom audiences and serve personalized ads that drive
17
                    performance at scale.
18
                    Data is at the heart of what we do. And we believe that the best data sets are not
19                  static. They are dynamic, just like people are. That’s why we collect fresh, first
20                  party data from millions of new registered users every day to deterministically
                    target the right people and deliver real results.
21
22   Fluent Home Page, http://www.fluentco.com (last visited Apr. 13, 2017). More specifically:

23                  Marketers face an uphill battle. Thanks to the proliferation of digital media and
24                  devices, there is more data available to them than ever before and using the
                    “right” data is key to success. It has to be fresh, recently collected data in order to
25                  accurately target the right audience with the right offers and drive results. That’s
26                  where we come in. Fluent’s platform is rooted in first-party data collected in real-
                    time on a perpetual basis to evolve how brands target and engage with consumers.
27                  We go beyond anonymous pixels and cookies and interact with real people in
28                  order to deliver scalable performance marketing programs.

29                  We don’t have to guess what people want. We know what they want. Which
                    enables us to target the right audience at scale.
30
31                  High Volume. Fluent interacts with millions of registered users across our
                    network and captures six million survey responses from them daily. Rooted in

                                                  9
                                       THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 78 of 106
             Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 10 of 59



 1                  performance, our Agile Audience Engine can connect your brand to millions of
                    engaged, potential new customers based on the first-party data we capture every
 2
                    day to drive results and perpetual optimization.
 3
                    High Value. Fluent was founded on the belief that modern marketers need more
 4                  efficiency. Performance driven, we concentrate on delivering qualified audiences,
 5                  not vanity metrics. At Fluent, your success is our success.
 6                  High Velocity. Fluent is highly responsive and enables you to capture data from
 7                  real people in a 1:1 conversational way. Our technology captures consumer
                    preferences that you can activate on in real time.
 8
 9   Why Fluent, http://www.fluentco.com/why-fluent (last visited Apr. 13, 2017).

10   34.     FLUENT is a subsidiary of Cogint Inc., a Delaware corporation with a primary place of

11   business in Boca Raton, Florida (“COGINT”). COGINT is a public company, listed on the

12   NASDAQ exchange. According to COGINT’s most recent annual report, in 2016 COGINT had

13   revenue of $186.8 million and gross profit of $53.0 million. Source: Cogint 2016 Annual

14   Report, available at http://investors.cogint.com/phoenix.zhtml?c=217512&p=irol-reportsAnnual.

15   35.     COGINT similarly describes its “massive data repository” that, together with “leading-

16   edge, proprietary technology” and “data and analytical solutions,” enables its customers to

17                  harness the power of data fusion, uncovering the relevance of disparate data
                    points and converting them into comprehensive and insightful views of people,
18                  businesses, assets and their interrelationships. We empower clients across markets
19                  and industries to better execute all aspects of their business, from managing risk,
                    conducting investigations, identifying fraud and abuse, and collecting debts, to
20                  identifying and acquiring new customers.
21
     Cogint Inc. Home Page, http://www.cogint.com (last visited Apr. 13, 2017). COGINT’s
22
     Information Services and
23
                    data acquisition solutions enable clients to rapidly grow their customer databases
24                  by using self-declared consumer insights to identify, connect with, and acquire
                    first-party consumer data and multi-channel marketing consent at massive scale.
25
26   Id. And COGINT’s
27                  Agile Audience Engine™ drives our Performance Marketing segment, which
                    provides solutions to help brands, advertisers and marketers find the right
28                  customers in every major business-to-consumer vertical including, but not limited
29                  to, internet and telecommunications, financial services, health and wellness,
                    consumer packaged goods, careers and education, and retail and entertainment.
30                  We deterministically target consumers across various marketing channels and
31                  devices, through the user-supplied acquisition of personally-identifiable


                                                10
                                      THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 79 of 106
             Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 11 of 59



 1                  information on behalf of our clients, such as email addresses, other identifying
                    information and responses to dynamically-populated survey questions.
 2
 3   Id.
 4   36.     In short, FLUENT’s entire business is predicated on convincing actual consumers to give
 5   it all kinds of personal information, so FLUENT can then sell that data so its clients can identify
 6   and target potential customers.
 7   37.     FLUENT wants to know if a particular consumer owns a home, has a car, has a checking
 8   account, is interested in payday loans, has diabetes, is interested in [purportedly] free GLADE
 9   samples from LifeScript, what type of smartphone s/he has, how s/he access the Internet, if s/he
10   is planning to stop a cable TV subscription in the next year, if s/he subscribes to any sports
11   channels, etc. And this information is not merely aggregated; rather, FLUENT ties all of that
12   information to a consumer’s actual name, gender, birthday, and email address.
13   38.     To convince consumers to give up their valuable personally identifiable information,
14   FLUENT purports to offer “incentives” ranging from $100 store gift cards to iPhones to $1,000
15   Visa gift cards.
16   39.     However, PLAINTIFFS are informed and believe and thereon allege that it is impossible
17   for FLUENT to actually ever sell a consumer’s data for enough money to cover the cost of e.g. a
18   $1,000 gift card. FLUENT’s business model only works if it can acquire consumers’
19   information without giving away the incentives, or at least, the highest-value incentives.
20   FLUENT may accomplish the goal by enticing a consumer to take a series of survey questions in
21   the hopes of receiving the gift card, and even buying products/services along the way, but then
22   the survey questions either end or continue indefinitely, never giving the consumer the means of
23   actually receiving the advertised gift card.
24   40.     For example, even when FLUENT advertises a gift card as “free” once a consumer
25   collects 100 points by taking survey questions, a consumer can actually only collect 60 points by
26   answering survey questions and then s/he must buy and/or sign up for multiple third parties’
27   products and services.
28                  Program Requirements-Updated March 23, 2017. To earn an incentive, you
                    must: 1) be a U.S. resident 18 years or older; 2) provide accurate and complete
29                  registration information; 3) complete the survey questions; 4) view optional
30                  offers; and 5) complete the requisite number of Silver, Gold and Platinum offers
                    which are split into two tiers based on the incentive's value. For Tier 1 incentives
31                  with a value of $100 or less, complete 1 Silver, 1 Gold and 2 Platinum offer. For

                                                 11
                                       THIRD AMENDED COMPLAINT
             Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 80 of 106
               Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 12 of 59



 1                    Tier 2 incentives with a value of more than $100, complete 1 Silver, 1 Gold, and 8
                      Platinum offers. [ ] Completion of offers usually requires a purchase or entering
 2
                      into a paid subscription program for goods or services. [ ] Failure to submit
 3                    accurate registration Information, complete the survey questions or comply with
                      claim verification process will result in disqualification. SOLVING A PUZZLE,
 4
                      PROVIDING YOUR REGISTRATION INFORMATION, COMPLETING THE
 5                    SURVEY OR VIEWING OPTIONAL OFFERS WITHOUT COMPLETING
                      THE NUMBER OF REQUIRED OFFERS SPECIFIED ABOVE DOES NOT
 6
                      QUALIFY YOU FOR AN INCENTIVE. [ ]
 7
     RewardZone USA Complete ONE Silver offer, http://www.promoandsweeps.com (last visited
 8
     Apr. 30, 2017).
 9
     41.       Thus, the entire FLUENT business model is a scam, deliberately designed to obtain
10
     consumers’ information with no intent of providing the promised incentives. But FLUENT is
11
     not the first to engage in these gift card spam scams. In fact, the Federal Trade Commission has
12
     pursued numerous companies spamming with offers of free gift cards or other incentives. See,
13
     e.g.,
14
                  x   Press Release, Operators of Phony ‘Free $1,000 Gift Card’ Websites Will Pay
15
                      $2.5 Million in FTC Settlement (Feb. 18, 2014), available at
16
                      https://www.ftc.gov/news-events/press-releases/2014/02/operators-phony-free-
17
                      1000-gift-card-websites-will-pay-25-million.
18
                  x   Press Release, FTC Cracks Down on Senders of Spam Text Messages Promoting
19
                      “Free” Gift Cards (Mar. 7, 2013), available at https://www.ftc.gov/news-
20
                      events/press-releases/2013/03/ftc-cracks-down-senders-spam-text-messages-
21
                      promoting-free-gift.
22
                  x   Press Release, FTC Slams Spammer in Pocketbook (Mar. 23, 2006), available at
23
                      https://www.ftc.gov/news-events/press-releases/2006/03/ftc-slams-spammer-
24
                      pocketbook.
25
     42.       In order to advertise the survey/incentive scam, FLUENT partners with third parties to
26
     send unlawful spams advertising the survey/incentive scam. The spams also advertise
27
     FLUENT’s Marketing Partners’ email marketing services.
28
29
30
31

                                                  12
                                        THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 81 of 106
             Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 13 of 59



 1                            V. MORE THAN 1,300 UNLAWFUL SPAMS
 2   43.     Plaintiffs allege that Defendants engaged in tortious conduct: “wrongful act[s] other than
 3   a breach of contract for which relief may be obtained in the form of damages or an injunction.”
 4   See Merriam-Webster, www.merriam-webster.com/dictionary/tort (last viewed Nov. 5, 2013).
 5   44.     California’s False Advertising Law, Business & Professions Code § 17500
 6                   prohibits “not only advertising which is false, but also advertising which[,]
                     although true, is either actually misleading or which has a capacity, likelihood or
 7
                     tendency to deceive or confuse the public.” . . . . [T]he UCL and the false
 8                   advertising law prohibit deceptive advertising even if it is not actually false.
 9   Chapman v. Skype Inc., 220 Cal. App. 4th 217, 226-27 (2d Dist. 2013) (citation omitted).
10   A. The Emails at Issue are “Spams”; Recipients and Counts
11   45.     The emails at issue are “commercial email advertisements”1 because they were initiated
12   for the purpose of advertising and promoting FLUENT’s and its Marketing Partners’ products
13   and services.
14   46.     The emails are “unsolicited commercial email advertisements”2 because no Plaintiff gave
15   “direct consent”3 to, or had a “preexisting or current business relationship”4 with FLUENT or
16   any of its Marketing Partners.
17
18   1
      “‘Commercial e-mail advertisement’ means any electronic mail message initiated for the
19   purpose of advertising or promoting the lease, sale, rental, gift offer, or other disposition of any
     property, goods, services, or extension of credit.” Bus. & Prof. Code § 17529.1(c).
20
     2
21     “‘Unsolicited commercial e-mail advertisement’ means a commercial e-mail advertisement sent
     to a recipient who meets both of the following criteria: (1) The recipient has not provided direct
22
     consent to receive advertisements from the advertiser. (2) The recipient does not have a
23   preexisting or current business relationship, as defined in subdivision (l), with the advertiser
     promoting the lease, sale, rental, gift offer, or other disposition of any property, goods, services,
24
     or extension of credit.” Bus. & Prof. Code § 17529.1(o).
25
     3
      “‘Direct consent’ means that the recipient has expressly consented to receive e-mail
26
     advertisements from the advertiser, either in response to a clear and conspicuous request for the
27   consent or at the recipient's own initiative.” Bus. & Prof. Code § 17529.1(d) (emphasis added).
28   4
      “‘Preexisting or current business relationship,’ as used in connection with the sending of a
29   commercial e-mail advertisement, means that the recipient has made an inquiry and has provided
     his or her e-mail address, or has made an application, purchase, or transaction, with or without
30
     consideration, regarding products or services offered by the advertiser. []” Bus. & Prof. Code
31   § 17529.1(l).


                                                 13
                                       THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 82 of 106
             Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 14 of 59



 1   47.     Plaintiffs did not consent or acquiesce to receive the spams at issue. Plaintiffs did not
 2   waive any claims related to the spams at issue. Some Plaintiffs released claims against other
 3   parties relating to 211 spams at issue, but they did not release any claims against FLUENT and
 4   certain other Marketing Partners.
 5   48.     Defendants advertised in and/or conspired to send at least 1,349 unlawful spams that
 6   Plaintiffs received at their “California email addresses”5 as shown below:
 7           PLAINTIFF                    SPAMS          PLAINTIFF               SPAMS
                                         RECEIVED                               RECEIVED
 8
             BLANCHARD                      66           LAMA                      149
 9           COOPER                         120          MARQUEZ                   200
10           DAVIS                          217          POWERS                    170
             GREENBERGC                      91          SEGAL                     149
11           JOBE                           64           TAYLOR                     13
12           KOTTONG                        110          TOTAL                    1,349
13   49.     The spams are all unlawful because there is materially false and deceptive information
14   contained in or accompanying the email headers as described in more detail below. Although
15   “fraud” in the context of a Cal. Business & Professions Code § 17500 action does not mean the
16   common-law tort,6 Exhibit A shows a table of the spams at issue, sorted by recipient, stating for
17   each spam, the recipient, recipient’s email address, date/time, From Name, sending domain
18   name, registrant of the sending domain name, whether the spam includes an “(a)(1) violation,”
19
20
     5
21     “‘California e-mail address’ means 1) An e-mail address furnished by an electronic mail service
     provider that sends bills for furnishing and maintaining that e-mail address to a mailing address
22
     in this state; 2) An e-mail address ordinarily accessed from a computer located in this state; 3)
23   An e-mail address furnished to a resident of this state.” Bus. & Prof. Code § 17529.1(b).
24   6
       See Day v. AT&T Corporation, 63 Cal. App. 4th 325, 332 (1st Dist. 1998) (“Actual deception
25   or confusion caused by misleading statements is not required . . . . The term ‘fraudulent’ as used
     in the section ‘does not refer to the common law tort of fraud’ but only requires a showing
26
     members of the public ‘are likely to be deceived.’ No proof of direct harm from a defendant’s
27   unfair business practice need be shown, such that ‘[a]llegations of actual deception, reasonable
     reliance, and damage are unnecessary.”) (citations omitted). See also Buller v. Sutter Health,
28
     160 Cal. App. 4th 981, 986 (1st Dist. 2008) (“In order to state a cause of action under the fraud
29   prong of the [Unfair Competition Law] a plaintiff need not show that he or others were actually
     deceived or confused by the conduct or business practice in question. The ‘fraud prong of [the
30
     UCL] is unlike common law fraud or deception. A violation can be shown even if no one was
31   actually deceived, relied upon the fraudulent practice, or sustained any damage. Instead, it is
     only necessary to show that members of the public are likely to be deceived”).
                                                   14
                                         THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 83 of 106
             Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 15 of 59



 1   Subject Line, landing website, and FLUENT’s Marketing Partner who sent it and also advertised
 2   in the spam. Plaintiffs incorporate Exhibit A herein by reference.
 3   B. Spams With Generic or False From Names Misrepresent Who is Advertising in the
        Spams and Violate Cal. Business & Professions Code § 17529.5(a)(2)
 4
     50.     Section 17529.5(a)(2) prohibits falsified or misrepresented information contained in or
 5
     accompanying email headers.
 6
     51.     The From Name field is part of email headers. The From Name does not include the
 7
     Sender Email Address. So, for example, if an email’s From Line says: “John Doe
 8
     <johndoe@yahoo.com>”, the From Name is just “John Doe.”
 9
     52.     The From Name in an email’s headers is, not surprisingly, supposed to identify who the
10
     email is from; it is not supposed to be an advertising message. Because computers must use
11
     standard protocols in order to communicate, the Internet Engineering Task Force created a
12
     collection of “Requests for Comment” (“RFCs”) that define the rules that enable email to work.
13
     According to RFC 5322 at ¶ 3.6.2 (emphasis in original):
14
                    The “From:” field specifies the author(s) of the message, that is, the mailbox(es)
15
                    of the person(s) or system(s) responsible for the writing of the message. . . . In all
16                  cases, the “From:” field SHOULD NOT contain any mailbox that does not belong
                    to the author(s) of the message.
17
18   53.     Plaintiffs do not insist on any particular label (e.g., “FLUENT,” “FLUENT LLC,”
19   “REWARD ZONE USA,” etc.) in the From Name field. Rather, Plaintiffs contend that the text,
20   whatever it is, cannot misrepresent who the emails are from.
21   54.     The From Name is important to an email user, because in almost all email programs, the
22   inbox view only displays a list of emails, showing the From Name, Subject Line, and Send Date.
23   Therefore, even if the body of the email identifies the advertiser, the recipient will not know that
24   until s/he has already clicked to open the email.
25   55.     Indeed, empirical evidence has
26   demonstrated that the From Name is the
27   most important factor email recipients use
28   to determine whether or not an email is
29   spam. See eMarketer, E-Mail Open Rates
30   Hinge on ‘Subject’ Line, available at
31   http://www.emarketer.com/Article/E-Mail-


                                                 15
                                       THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 84 of 106
             Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 16 of 59



 1   Open-Rates-Hinge-on-Subject-Line/1005550 (Oct. 31, 2007). Thus, a From Name that
 2   misrepresents who a spam is from is not a mere technical error; rather, it is a material
 3   misrepresentation of the most important part of the email header.
 4   56.     Although Plaintiffs do not sue under the federal CAN-SPAM Act, Plaintiffs note that the
 5   Federal Trade Commission has also identified the From Name as the first item in misleading
 6   header information in its guide to CAN-SPAM compliance when it stated
 7                  1.      Don’t use false or misleading header information. Your “From,” “To,”
                    “Reply-To,” and routing information – including the originating domain name
 8
                    and email address – must be accurate and identify the person or business who
 9                  initiated the message.
10   Federal Trade Commission, CAN-SPAM Act: A Compliance Guide for Business, available at
11   http://www.business.ftc.gov/documents/bus61-can-spam-act-compliance-guide-business
12   (emphasis added).
13   57.     In Balsam v. Trancos Inc., the unlawful spams were sent from generic From Names that
14   did not identify anyone. The trial court ruled, and the court of appeal affirmed in all respects,
15   that generic From Names violate the statute because they misrepresent who the emails are from:
16                  … The seven [ ] emails do not truly reveal who sent the email . . . . The [ ]
17                  “senders” identified in the headers of the [ ] seven emails do not exist or are
                    otherwise misrepresented, namely Paid Survey, Your Business, Christian Dating,
18                  Your Promotion, Bank Wire Transfer Available, Dating Generic, and Join Elite. .
19                  . . . Thus the sender information (“from”) is misrepresented.
20   203 Cal. App. 4th 1083, 1088, 1090-91, 1093 (1st Dist. 2012), petition for review denied, 2012
21   Cal. LEXIS 4979 (Cal. May 23, 2012), petition for certiori denied, 2012 U.S. LEXIS 8423 (U.S.
22   Oct. 29, 2012), petition for rehearing denied, 2013 U.S. LEXIS 243 (U.S. Jan. 7, 2013). More
23   specifically, Balsam confirmed that generic From Names that “do not exist or are otherwise
24   misrepresented when they do not represent any real company and cannot be readily traced back
25   to the true owner/sender” violate the statute. Id. at 1093. The Court affirmed the award of
26   $1,000 liquidated damages for the seven emails with misrepresented information in the From
27   Name field, even though most of the spams identified the advertiser in the body. Id. at 1091,
28   1093. Therefore, truthful information in the body of a spam does not cure misrepresented
29   information contained in or accompanying the headers.
30   58.     Almost all of the spams that Plaintiffs received advertising FLUENT’s websites show
31   generic text in the From Name field that misrepresents who the spams are from, e.g. “Gift Card

                                                 16
                                       THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 85 of 106
             Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 17 of 59



 1   Rewards,” “Thank You,” “Congratulations,” “Thank You Facebook Survey Rewards,” and
 2   “Promotional Survey.” These generic From Names could just as easily refer to FLUENT’s
 3   competitors.
 4   59.     Some of the spams have From Names that go beyond merely generic and are actively
 5   false, claiming that the spams are from third-party companies (or products) that have nothing to
 6   do with Defendants, e.g. “Apple,” “Costco,” “CVS,” “Pepsi Survey,” “Victoria’s Secret,”
 7   “Sams,” “Samsung Galaxy S5,” “Target,” and “Walmart.” On information and belief, those
 8   third parties are not in any way associated with the sending of the spams at issue in this action;
 9   the spams are not from them.
10   60.     Some of the spams include one of the FLUENT entities’ names in the From Name – e.g.
11   “Amazon Rewards by Reward Zone” and “WalMart Rewards by Reward Zone” – but even these
12   From Names contain misrepresented information because: a) they falsely imply that the spams
13   are actually from Amazon, WalMart, etc.; b) they falsely imply that Amazon and WalMart, etc.
14   endorse the contents of the spams and the FLUENT scam; c) they falsely imply that Amazon and
15   WalMart have their own rewards program that is managed or powered by FLUENT; and/or d)
16   they falsely imply that Amazon and WalMart endorse or otherwise approve of FLUENT’s
17   Marketing Partners’ emailing services. To the extent that FLUENT and its Marketing Partners
18   intend that these From Names imply nothing more than FLUENT providing a reward (e.g. a gift
19   card from Amazon or WalMart), the From Names are still false because, as discussed herein, no
20   such gift cards are available to consumers just for taking the advertised surveys.
21   61.     Many of the spams include the From Name “UNEMPLOYMENT CHECK,” which is
22   false because the spams are not from UNEMPLOYMENT CHECK or the California
23   Employment Development Department (or comparable government agencies in other states);
24   FLUENT and its Marketing Partners are falsely claiming that they have governmental powers
25   and that they know that the recipients are receiving unemployment compensation.
26   62.     These From Names, like those in Balsam, misrepresent who was advertising in the spams,
27   and therefore violate Section 17529.5(a)(2).
28   63.     Plaintiffs are informed and believe and thereon allege that Defendants knowingly choose
29   to advertise using generic From Names and unrelated third-parties’ names precisely so the
30   recipients will not know who the emails were really from when viewing the spams in the inbox
31   view. This forces recipients to open the emails to see if the emails might be from someone with

                                                 17
                                       THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 86 of 106
             Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 18 of 59



 1   whom the recipient has had dealings (e.g. Amazon or Walmart), or if the emails are in fact, as is
 2   the case here, nothing but spams from for-profit entities.
 3   64.     In Rosolowski v. Guthy-Renker LLC, the court permitted From Names that were not the
 4   sender’s official corporate name when the identity of the sender was readily ascertainable in the
 5   body. 230 Cal. App. 4th 1403, 1407, 1416 (2d Dist. 2014). However, the From Names in that
 6   case (Proactiv and Wen Hair Care) were the advertiser’s fanciful trademarks and well-known
 7   brands with their own websites. But here, unlike the spams in Rosolowski, almost all of the
 8   From Names are generic or false; they are not well-known trademarks and/or brands readily
 9   associated with Defendants. There is no way an ordinary consumer, looking at the emails in
10   his/her inbox, could readily associate them with Defendants.
11   65.     Moreover, in many of the spams at issue, the sender is not identified in the body of the
12   spams, so Balsam would control, not Rosolowski.
13   66.     Even where a spam purports to identify the sender in the body, using that information
14   alone as described in Rosolowski, an ordinary consumer can still never be sure that the
15   information is true, because spammers can and often do make false claims. For example, a
16   “phishing” spam might appear to come from Bank of America, even including BofA’s logo and
17   address in the body of the spam, although the spam was not in fact sent from BofA. See e.g.
18   Federal Trade Commission, Phishing, https://www. consumer.ftc.gov/articles/0003-phishing. As
19   another example, in 2017 the Federal Trade Commission sued Daniel Croft for unlawful
20   spamming. Press Release, FTC Halts Imposter Scheme that Falsely Claimed Connection to the
21   Agency (Apr. 11, 2017), available at https://www.ftc.gov/news-events/press-releases/2017/04/
22   ftc-halts-imposter-scheme-falsely-claimed-connection-agency. Among other false and
23   misleading representations, the body of the spams led consumers to believe that certain other
24   parties had been shut down by the FTC for putting spyware on their computers, that Croft was
25   affiliated with the FTC, and that the FTC had appointed Croft to contact consumers to inform
26   them of the lawsuit and to remove the spyware from their computers. FTC v. Daniel L. Croft,
27   No. 9:17-cv-80425 (S.D. Fl. filed Apr. 3, 2017), complaint at ¶¶ 22-28 (Docket #1). Rosolowski
28   appears to inherently assume that whatever appears on the face of a spam must be true. But that
29   assumption is wrong. See e.g. Cal. Business & Professions Code § 17529.1(i) (“Many spammers
30   have become so adept at masking their tracks that they are rarely found”) and (j) (“actual
31   spammers can be difficult to track down due to some return addresses that show up on the

                                                 18
                                       THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 87 of 106
             Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 19 of 59



 1   display as ‘unknown’ and many others being obvious fakes”). As shown by the above examples,
 2   an ordinary consumer can never ascertain the true identity of the sender of a spam simply by
 3   looking at the body of the email, so Rosolowski is illogical, irrelevant, and inapplicable.
 4   67.     In some instances, the purported sender is misidentified in the body of the spams.
 5   Specifically, the purported sender is an “untraceable” entity under Balsam. So, even after
 6   opening the spam, the recipient does not know who actually sent it. For example, JOBE received
 7   a spam from the domain name apdantag.net, which is registered to “Anglo Iditech.” The body
 8   also states that it was sent by “Anglo Iditech.” Plaintiffs are informed and believe and thereon
 9   allege that there is no way for an ordinary consumer to identify Experions.com LLC as the entity
10   who actually advertised in and sent the spam, and in fact Plaintiffs did not learn Experions.com
11   LLC’s identity until FLUENT revealed it in court documents. This is because Experions.com
12   LLC uses boxes at commercial mail receiving agencies as its addresses and it is not registered
13   with the many Secretaries of State (or their equivalent) in the states where it has boxes; nor does
14   it register its dozens of fictitious business names like “Anglo Iditech.” Therefore, the
15   “identification” of the sender in the body of the email is merely another misrepresentation as to
16   who sent the spam, because “Anglo Iditech” and the other unregistered fictitious business names
17   are all meaningless. In those instances, the only way a recipient could even attempt to identify
18   the Marketing Partner responsible for the spam is to click on a link contained in the spam or
19   search the source code of the email – both of which require opening the email first – in direct
20   violation of Balsam.
21   C. Spams Sent From Domain Names Registered So As to Not Be Readily Traceable to the
        Sender Violate Cal. Business & Professions Code § 17529.5(a)(2)
22
     68.     Section 17529.5(a)(2) prohibits falsified, misrepresented, or forged information contained
23
     in or accompanying in email headers.
24
     69.     Registration information for the domain names used to send spams is information
25
     contained in or accompanying email headers.
26
     70.     “[H]eader information in a commercial e-mail is falsified or misrepresented for purposes
27
     of section 17529.5(a)(2) when it uses a sender domain name that neither identifies the actual
28
     sender on its face nor is readily traceable to the sender using a publicly available online database
29
     such as WHOIS.” Balsam, 203 Cal. App. 4th at 1101 (emphasis in original).
30
     71.     Many of the spams that Plaintiffs received advertising Defendants were sent from domain
31
     names that:
                                                 19
                                       THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 88 of 106
             Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 20 of 59



 1              x   Did not identify Defendants or the sender on their face, or
 2              x   Were “proxy” registered, or
 3              x   Were registered to nonexistent entities (corporations, LLC’s, individuals, etc.) so
 4                  as to not be readily traceable to the sender by querying the Whois database,
 5   in violation of Section 17529.5. Balsam, 203 Cal. App. 4th at 1097-1101. For example:
 6   72.     BLANCHARD received a spam advertising FLUENT’s products and services from the
 7   domain name betharnholder.com. That domain name was proxy-registered when the spam was
 8   sent. The Balsam court held that sending a spam from a domain name that is proxy-registered is
 9   a misrepresentation as to who the sender actually is. The Balsam court held that such proxy-
10   registration is a violation of section 17529.5. At least 167 of the spams at issue in this Action –
11   12% of the total – were sent from proxy-registered domain names. In those instances, the only
12   way a recipient could even attempt to identify the Marketing Partner responsible for the spam is
13   to click on a link contained in the spam or search the source code of the email – both of which
14   require opening the email first – in direct violation of Balsam.
15   73.     MARQUEZ received at least two spams purportedly sent from the domain name
16   mail.com; more precisely, FLUENT or its Marketing Partners forged the headers to it appear that
17   MARQUEZ sent the spams from her own email address maria.marquez@mail.com to herself.
18   Thus, the purported sending domain name did not identify any Defendant.
19   74.     For most of the spams at issue, Plaintiffs could not identify FLUENT’s Marketing Partner
20   by querying the Whois database. In those instances, the only way a recipient could even attempt
21   to identify the Marketing Partner responsible for the spam is to click on a link contained in the
22   spam or search the source code of the email – both of which require opening the email first – in
23   direct violation of Balsam.
24   75.     Some of the spams at issue had headers that were falsified or manipulated so as to
25   prevent the sending email address or sending domain name from appearing in the spams at all.
26   Thus, there was no information at all about the sending domain name that Plaintiffs could use to
27   query the Whois database. In those instances, the only way a recipient could even attempt to
28   identify the Marketing Partner responsible for the spam is to click on a link contained in the
29   spam or search the source code of the email – both of which require opening the email first – in
30   direct violation of Balsam.
31

                                                 20
                                       THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 89 of 106
             Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 21 of 59



 1   D. Spams With False and Misrepresented Subject Lines Violate Cal. Business &
        Professions Code § 17529.5(a)(2)
 2
     76.     Section 17529.5(a)(2) prohibits falsified, misrepresented, or forged information in email
 3
     headers.
 4
     77.     The Subject Line is part of email headers.
 5
     78.     Many of the spams that Plaintiffs received contain Subject Lines with falsified and/or
 6
     misrepresented information. Plaintiffs allege that these Subject Lines are absolutely false and/or
 7
     misrepresented and violate Section 17529.5(a)(2), as opposed to misleading relative to the
 8
     contents/body of the spams, which would be a violation of Section 17529.5(a)(3).
 9
     79.     Example of falsified/misrepresented Subject Lines include:
10
                x   “Being Cleared: $350 Check” is false because no such check exists.
11
                x   “You Won $100 From CVS Pharmacy” is false because the recipient, LAMA, did
12
                    not win $100 from CVS Pharmacy.
13
14              x   “Congratulations, Here’s Your $1,000 Walmart Gift Card” is false because there

15                  was no Walmart gift card.

16              x   “Chandra, claim your unemployment check” is false because FLUENT cannot

17                  issue or distribute unemployment checks; only the California Employment

18                  Development Department (or comparable government agencies in other states)

19                  can do that, if the person meets certain requirements.

20   E. Spams With Subject Lines Misleading Relative to the Contents of the Spams Violate
        Cal. Business & Professions Code § 17529.5(a)(3)
21
     80.     Section 17529.5(a)(3) prohibits Subject Lines that are misleading relative to the contents
22
     or subject matter of the emails.
23
     81.     Some of the spams that Plaintiffs received contain Subject Lines misleading relative to
24
     the contents of subject matter of the emails, which violate Section 17529.5(a)(3).
25
     82.     Examples of misleading Subject Lines include:
26
                x   “Get A $100 Walmart Gift Card Free!” is misleading because the body says, “Get
27
                    a $100 Walmart Gift Card . . . upon completion of purchase requirements.” So,
28
                    the Subject Line would lead the recipient to believe a free gift card is available,
29
                    which is belied by the body disclosing that there is no free gift card available.
30
                x   “Ogen, Your Name Was Drawn April 6th For A Kohl’s Gift Card” is misleading
31
                    because it implies that there is a Kohl’s gift card available for LAMA, but the

                                                  21
                                        THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 90 of 106
             Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 22 of 59



 1                  body says “. . . enter your zip for availability . . . ” implying that there is not a
 2                  Kohl’s gift card available and that LAMA’s name could not have been drawn
 3                  because the body admits that it is questionable whether he is even eligible to
 4                  receive the gift card, based on his ZIP code.
 5              x   “Get a $100 McDonalds Gift Card!” is misleading because the body says “Get a
 6                  $50 McDonald’s Gift Card*!” (emphasis in original).
 7              x   “You Won $100 From CVS Pharmacy” [emphasis added] is misleading because
 8                  the body says that “participation [is] required” to get the gift card.
 9              x   “Open Immediately” is misleading because it does not communicate that the body
10                  claims that the recipient can get a Samsung S7 Edge cell phone by taking
11                  FLUENT’s surveys.
12   F. Spams Containing a Third Party’s Domain Name Without Permission Violate Cal.
13      Business & Professions Code § 17529.5(a)(1)

14   83.     Section 17529.5(a)(1) prohibits spams containing or accompanied by a third party’s

15   domain name without the permission of the third party.

16   84.     Plaintiffs are informed and believe and thereon allege that at least 247 of the spams at

17   issue in this Action – 18% of the total – contain third parties’ domain names without permission

18   of the third parties. These domain names include: 1800petmeds.com, adidas.com,

19   agroverdad.com.ar, amazon.co.uk, amazon.de, amazonaws.com, asiandate.com,

20   autosolutionprograms.com, bartonpublishing.com, bobbyowsinski.com, booksontheknob.org,

21   burlingtonstores.com, chron.com, clubmed.com, dazeddigital.com, dell.com, discovery.com,

22   ebates.ca, ebates.com, ebay.com, elle.de, emsc.net, epik.com, eslite.com, fatwallet.com,

23   filesleya.com, france-discount.fr, francetvinfo.fr, free.fr, fruition.net, Github.com, gmail.com,

24   google.com, houzz.com, iranfile.ir, lancome.com, leboncoin.fr, legislatiamuncii.ro,

25   lifestyleshield.com, macys.com, mail.com, meetic.com, mi-horoscopo-del-dia.com,

26   mondaydress.com, monsoon.co.uk, myplaycity.com, Ndtv.com, nero-us.com, nero-emea.com,

27   nestle.com, nfl.com, nissanusa.com, nytimes.com, olivegarden.com, osh.com, pfizer.com,

28   portalcodulmuncii.ro, resortvitalityplus.com, reviewjournal.com, rootsweb.com, sephora.com,

29   shopbonton.com, silpada.com, strawberrynet.com, thelomographer.com, thermaltake.com,

30   thewinesociety.com, Tmall.com, toysrus.com, walgreens.com, wearn.com, windowsphone.com,

31   yahoo.com, yourexotictravelguide.com.


                                                 22
                                       THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 91 of 106
             Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 23 of 59



 1   85.     Such unauthorized use of third parties’ domain names is materially false and deceptive.
 2   There can be no dispute that these spams were not sent from eBay, The New York Times
 3   Company, etc. Plaintiffs are informed and believe and thereon allege that FLUENT and/or its
 4   Marketing Partners forged the Sender Email Addresses to include domain names belonging to
 5   legitimate third-party businesses in order to:
 6              x   Falsely lend an air of legitimacy to the spams by leveraging the brand equity of
 7                  legitimate advertisers, making the recipients believe that eBay, The New York
 8                  Times Company, etc. endorse FLUENT, and
 9              x   Trick spam filters as to the source of the spams. If FLUENT and its Marketing
10                  Partners used their own domain names, it would be more likely that spam filters
11                  would be able to automatically identify the domain names as being associated
12                  with spammers, and block the spams. On the other hand, emails purportedly sent
13                  by ebay.com, nytimes.com, etc. are more likely to be treated as legitimate emails
14                  and not spams.
15   86.     In those instances, the only way a recipient could even attempt to identify the Marketing
16   Partner responsible for the spam is to click on a link contained in the spam or search the source
17   code of the email – both of which require opening the email first – in direct violation of Balsam.
18   87.     Furthermore, assuming that these spams were not actually sent from the domain names
19   that appear in the Sender Email Addresses, which Plaintiffs are informed and believe and thereon
20   allege to be the case, then the spams also contained falsified and forged information, which
21   violates Section 17529.5(a)(2). For example, MARQUEZ received at least two spams
22   advertising FLUENT and its Marketing Partners, supposedly sent from MARQUEZ’s own email
23   address maria.marquez@mail.com. Thus, the domain name mail.com appears in the spams
24   without permission from 1&1 Mail & Media Inc. (the email service provider) or MARQUEZ
25   (the authorized user). In those instances, the only way a recipient could even attempt to identify
26   the Marketing Partner responsible for the spam is to click on a link contained in the spam or
27   search the source code of the email – both of which require opening the email first – in direct
28   violation of Balsam.
29
30
31

                                                 23
                                       THIRD AMENDED COMPLAINT
           Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 92 of 106
             Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 24 of 59



 1   G. FLUENT is Strictly Liable for Spams Regardless of Who Sent Them; FLUENT’s
        Marketing Partners are Also Liable on the Basis of Civil Conspiracy
 2
     88.     FLUENT is strictly liable for advertising in the spams at issue even if third parties hit the
 3
     Send button. Cal. Bus. & Prof. Code § 17529(j), (k); Hypertouch Inc. v. ValueClick Inc. et al
 4
     192 Cal. App. 4th 805, 820-21 (2d Dist. 2011).
 5
     89.     Plaintiffs are informed and believe and thereon allege that no one forced FLUENT to
 6
     outsource any of its advertising to third party spam networks and spammers, but FLUENT chose
 7
     to contract with and partner with them (the Marketing Partners) to advertise its websites for the
 8
     purpose of selling FLUENT’s products and services for a profit.
 9
     90.     Plaintiffs are informed and believe and thereon allege that FLUENT and its Marketing
10
     Partners agreed to share the benefits and the risks of the marketing venture.
11
     91.     Plaintiffs are informed and believe and thereon allege that FLUENT and its Marketing
12
     Partners formed a conspiracy to advertise FLUENT’s websites and FLUENT’s Marketing
13
     Partners’ email advertising services by virtue of signing the Marketing Contracts. Defendants
14
     operated the conspiracy by sending and advertising in spams pursuant to the Marketing
15
     Contracts. Defendants committed wrongful acts pursuant to the conspiracy by advertising in
16
     unlawful spams, and Plaintiffs were damaged by receiving those unlawful spams.
17
     92.     Plaintiffs are informed and believe and thereon allege that FLUENT may have provided
18
     some of the content (e.g. Subject Lines) to its Marketing Partners, and FLUENT and its
19
     Marketing Partners explicitly or tacitly agreed to use such content to send and advertise in
20
     unlawful spams, and FLUENT’s Marketing Partners directed themselves towards those wrongful
21
     goals by using that content in the spams that were sent. But, to the extent that FLUENT’s
22
     Marketing Partners may have created certain false and misrepresented elements of the spams
23
     (e.g. forging headers so it appears that the spams came from discovery.com or nfl.com),
24
     FLUENT’s Marketing Partners must be held liable for violations of Section 17529.5 because
25
     such wrongful acts were committed in accordance with the general conspiracy to advertise
26
     FLUENT’s websites and the Marketing Partners’ services.
27
     H. FLUENT’S Marketing Partners Also Advertised in the Spams, Making them Directly
28
        Liable Under the Statute
29   93.     Many of the spams also contain the name of the Marketing Partner in the body of the
30   email. Plaintiffs are informed and believe and thereon allege that the Marketing Partners
31   included their name in the emails, in part, to advertise their own services as email marketers.

                                                 24
                                       THIRD AMENDED COMPLAINT
            Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 93 of 106
              Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 25 of 59



 1   94.      All of the spams contain hyperlinked “click-through” domain names owned and
 2   controlled by whatever Marketing Partner sent or was responsible for sending any particular
 3   spam. Because the Marketing Partners’ domain names appear in the source code of the spams,
 4   the Marketing Partners are advertising in the spams. Plaintiffs are informed and believe and
 5   thereon allege that the Marketing Partners did this, in part, to advertise their own services as
 6   email marketers.
 7   I. Plaintiffs Sue for Statutory Liquidated Damages; No Proof of Reliance or Actual
        Damages is Necessary
 8
     95.      The California Legislature defined liquidated damages to be $1,000 per spam. Cal. Bus.
 9
     & Prof. Code § 17529.5(b)(1)(B)(ii).
10
     96.      Plaintiffs are informed and believe and thereon allege that the $1,000 per spam figure is
11
     comparable with damages in other areas of consumer protection law, e.g., $500-$1,500 statutory
12
     damages per junk fax, pursuant to Cal. Business & Professions Code § 17538.43(b).
13
     97.      Plaintiffs’ rightful and lawful demand for liquidated damages in the amount of $1,000 per
14
     email is necessary to further the California Legislature’s objective of protecting California
15
     residents from unlawful spam.
16
     98.      Section 17529.5 does not require Plaintiffs to quantify their actual damages, allege or
17
     prove reliance on the advertisements contained in the spams, or purchase the goods and services
18
     advertised in the spams. Recipients of unlawful spam have standing to sue and recover
19
     liquidated damages. Cal. Bus. & Prof. Code § 17529.5(b)(1)(A)(iii); Hypertouch, 192 Cal. App.
20
     4th at 820, 822-23, 828.
21
     99.      However, Plaintiffs did suffer damages by receiving the unlawful spams advertising
22
     Defendant’s products and services in the state of California, at their California email addresses.
23
     Cal. Bus. & Prof. Code § 17529(d), (e), (g), (h). Regardless, Plaintiffs do not seek actual
24
     damages in this Action, only liquidated damages. Cal. Bus. & Prof. Code § 17529.5(b)(1)(B).
25
     J. Defendants’ Actions Were Willful and Preclude any Reduction in Statutory Damages
26
     100.     Section 17529.5 authorizes this Court to reduce the statutory damages to $100 per spam.
27
     Cal. Bus. & Prof. Code § 17529.5(b)(2). But, to secure the reduction, Defendants have the
28
     burden of proof to demonstrate not only that they established practices and procedures to prevent
29
     unlawful spamming, but also that they implemented those practices and procedures, and that the
30
     practices and procedures are effective.
31

                                                  25
                                        THIRD AMENDED COMPLAINT
            Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 94 of 106
              Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 26 of 59



 1   101.     Plaintiffs are informed and believe and thereon allege that Defendants have not
 2   established and implemented, with due care, practices and procedures reasonably designed to
 3   effectively prevent unsolicited commercial e-mail advertisements that are in violation of
 4   Section 17529.5.
 5   102.     Even if Defendants had established any practices and procedures to prevent advertising in
 6   unlawful spam, such practices and procedures were not reasonably designed so as to be effective.
 7   103.     Even if Defendants reasonably designed practices and procedures to prevent advertising
 8   in unlawful spam, such practices and procedures were not implemented so as to be effective.
 9   104.     Moreover, Plaintiffs are informed and believe and thereon allege that Defendants
10   intended to deceive recipients of their spam messages through the use of falsified and/or
11   misrepresented information in From Names, domain name registrations, and Subject Lines, and
12   use of third parties’ domain names without permission, as described herein.
13   105.     Subject Lines and From Names do not write themselves. Domain names do not register
14   themselves. Third parties’ domain names (e.g. nytimes.com) do not insert themselves into spams
15   on their own. The false and misrepresented information contained in and accompanying the
16   email headers are not “clerical errors.” Plaintiffs are informed and believe and thereon allege
17   that Defendants went to great lengths to create falsified and misrepresented information
18   contained in and accompanying the email headers in order to deceive recipients, Internet Service
19   Providers, and spam filters.
20   106.     Plaintiffs are informed and believe and thereon allege that Defendants intended to profit,
21   actually profited, and continue to profit, and were unjustly enriched by, their wrongful conduct
22   as described herein.
23
24                                      FIRST CAUSE OF ACTION
25              [Violations of California Restrictions on Unsolicited Commercial Email,
                           California Business & Professions Code § 17529.5]
26
                                        (Against All Defendants)
27
     107.     Plaintiffs hereby incorporate the foregoing paragraphs as though set forth in full herein.
28
     108.     Plaintiffs named in the original Complaint (BLANCHARD, JOBE, KOTTONG, LAMA,
29
     POWERS) received all of the spams at issue within one year prior to filing the Complaint.
30
     Plaintiffs added to the First Amended Complaint (COOPER, DAVIS, GREENBERGC,
31

                                                  26
                                        THIRD AMENDED COMPLAINT
            Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 95 of 106
              Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 27 of 59



 1   MARQUEZ, TAYLOR) received all of the spams at issue within one year prior to filing the First
 2   Amended Complaint. Plaintiff SEGAL, added to the Second Amended Complaint, received all
 3   of the spams at issue within one year prior to filing the Motion for Leave to Amend the First
 4   Amended Complaint and to file the Second Amended Complaint.
 5   109.     Defendants advertised in, assisted others in advertising in, conspired to advertise in,
 6   and/or contracted with others to advertise in at least 1,349 unsolicited commercial email
 7   advertisements to Plaintiffs’ California electronic mail addresses that had materially falsified
 8   and/or misrepresented information contained in or accompanying the email headers, contained
 9   Subject Lines that were misleading in relation to the bodies of the emails, and/or contained third
10   parties’ domain names without permission, in violation of Section 17529.5. The unlawful
11   elements of these spams represent willful acts of falsity and deception, rather than clerical errors.
12   110.     The California Legislature set liquidated damages at One Thousand Dollars ($1,000) per
13   email.
14   111.     Defendants have not established and implemented, with due care, practices and
15   procedures to effectively prevent advertising in unlawful spams that violate Section 17529.5 that
16   would entitle them to a reduction in statutory damages.
17   112.     Plaintiffs seek reimbursement of attorneys’ fees and costs as authorized by Section
18   17529.5(b)(1)(C).
19   113.     The attorneys’ fees provision for a prevailing spam recipient is typical of consumer
20   protection statutes and supported by Cal. Code of Civil Procedure § 1021.5. By prosecuting this
21   action, Plaintiffs expect to enforce an important right affecting the public interest and thereby
22   confer a significant benefit on the general public or a large class of persons. The necessity and
23   financial burden of private enforcement is such as to make the award appropriate, and the
24   attorneys’ fees should not, in the interest of justice, be paid out of the recovery of damages.
25
26   WHEREFORE, Plaintiffs pray for judgment against Defendants as hereinafter set forth.
27
28                                         PRAYER FOR RELIEF
29                                         (Against All Defendants)
30   A.       An Order from this Court declaring that Defendants violated California Business &
31            Professions Code § 17529.5 by advertising in unlawful spams.

                                                  27
                                        THIRD AMENDED COMPLAINT
          Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 96 of 106
             Case 3:17-cv-04497-MMC Document 67 Filed 04/26/18 Page 28 of 59



 1   B.      Liquidated damages against Defendants in the amount of $1,000 for each of at least 1,349
 2           unlawful spams, as authorized by Section 17529.5(b)(1)(B)(ii), for a total of at least
 3           $1,349,000 (subject to reduction by any settlements with third parties), as set forth below:
 4           PLAINTIFF                  DAMAGES              PLAINTIFF             DAMAGES
                                         SOUGHT                                     SOUGHT
 5
             BLANCHARD                    $66,000            LAMA                   $149,000
 6           COOPER                      $120,000            MARQUEZ                $200,000
 7           DAVIS                       $217,000            POWERS                 $170,000
             GREENBERG                    $91,000            SEGAL                  $149,000
 8           JOBE                         $64,000            TAYLOR                  $13,000
 9           KOTTONG                     $110,000            TOTAL                 $1,349,000
10
     C.      Liquidated damages against each of the FLUENT entities, jointly and severally, in the
11
             amount of $1,000 for each of 1,349 unlawful spams ($1,349,000) that they advertised in
12
             that Plaintiffs received, according to proof.
13
     D.      Liquidated damages against each DOE 1-1,000 (when their true names are learned and
14
             they are added to the Action), jointly and severally with FLUENT, in the amount of
15
             $1,000 for each of the unlawful spams it advertised in and/or conspired to advertise in
16
             that Plaintiffs received, according to proof.
17
     E.      Attorneys’ fees as authorized by Section 17529.5(b)(1)(C) and Cal. Code of Civil
18
             Procedure § 1021.5 for violations of Section 17529.5.
19
     F.      Costs of suit.
20
     G.      Such other and further relief as the Court deems proper.
21
22
                                                    THE LAW OFFICES OF DANIEL BALSAM
23
24
     Date:           April 26, 2018                 BY:       /s/ Daniel L. Balsam
25
                                                              DANIEL BALSAM
26                                                            Attorneys for Plaintiffs
27
28
29
30
31

                                                 28
                                       THIRD AMENDED COMPLAINT
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 97 of 106




                         Exhibit E
 Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 98 of 106
Case 2:18-cv-04100 Document 2-2 Filed 05/16/18 Page 2 of 18 Page ID #:14
 Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 99 of 106




Case 2:18-cv-04100 Document 2-2 Filed 05/16/18 Page 3 of 18 Page ID #:15
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 100 of 106
Case 2:18-cv-04100 Document 2-2 Filed 05/16/18 Page 4 of 18 Page ID #:16
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 101 of 106
Case 2:18-cv-04100 Document 2-2 Filed 05/16/18 Page 5 of 18 Page ID #:17
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 102 of 106
Case 2:18-cv-04100 Document 2-2 Filed 05/16/18 Page 6 of 18 Page ID #:18
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 103 of 106
Case 2:18-cv-04100 Document 2-2 Filed 05/16/18 Page 7 of 18 Page ID #:19
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 104 of 106
Case 2:18-cv-04100 Document 2-2 Filed 05/16/18 Page 8 of 18 Page ID #:20
Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 105 of 106
Case 2:18-cv-04100 Document 2-2 Filed 05/16/18 Page 9 of 18 Page ID #:21
 Case 3:19-cv-00355-VC Document 14-1 Filed 02/12/19 Page 106 of 106
Case 2:18-cv-04100 Document 2-2 Filed 05/16/18 Page 10 of 18 Page ID #:22
